Filed 3/8/21 P. v. Sherman CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B306629
                                                           (Super. Ct. No. TA147828)
     Plaintiff and Respondent,                               (Los Angeles County)

v.

DARRELL SHERMAN,

     Defendant and Appellant.


            A woman was standing beside an SUV talking with
the two people inside. When a man walked by, the woman
greeted him with phrases used by an area gang. The man walked
up to the woman, pulled out a gun, and shot her twice. He then
shot the two people in the SUV. The woman standing beside the
SUV died at the scene.
            One of the passengers in the SUV identified Darrell
Sherman as the shooter in a photo array. He identified Sherman
as the shooter again at the preliminary hearing.
            Police examined Sherman’s social media accounts
and found numerous references to a rival gang of that associated
with the woman killed next to the SUV. A gang expert testified
at trial that Sherman was a member of the rival gang and that a
hypothetical shooting similar to the one that occurred in this case
would have been committed for the benefit of that gang.
             Police also searched Sherman’s cell phone and found
a text message sent approximately 40 minutes after the shooting.
In it, Sherman bragged that he had just killed three members of
a rival gang.
             A jury convicted Sherman of first degree murder
(Pen. Code,1 §§ 187, subd. (a), 189, subd. (a); count 1), two counts
of attempted murder (§§ 664/187, subd. (a); counts 2 & 3),
shooting at an occupied motor vehicle (§ 246; count 4), and
possession of a firearm by a felon (§ 29800, subd. (a)(1); count 5).
The jury also found true allegations that Sherman personally and
intentionally discharged a firearm causing death or great bodily
injury when he committed the crimes charged in counts 1
through 4 (§ 12022.53, subd. (d)), and that he committed all of his
crimes for the benefit of a criminal street gang (§ 186.22, subd.
(b)). Sherman subsequently admitted that he had suffered a
prior “strike” conviction (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-
(d)) and prior serious felony conviction (§ 667, subd. (a)(1)). The
trial court sentenced him to 200 years four months to life in state
prison. It ordered him to pay victim restitution (§ 1202.4, subd.
(f)), but struck the restitution fines (§§ 1202.4, subd. (b), 1202.45),
court operations assessments (§ 1465.8), and court facilities
assessments (Gov. Code, § 70373).
              We appointed counsel to represent Sherman in this
appeal. After counsel examined the record, he filed an opening
brief that raises no arguable issues. On December 15, 2020, we

      1 Unlabeled   statutory references are to the Penal Code.


                                  2
advised Sherman by mail that he had 30 days within which to
submit any contentions or issues he wished us to consider. We
have not received a response.
             We reviewed the entire record and found that the
abstracts of judgment incorrectly state that the trial court
ordered Sherman to pay restitution fines, court operations
assessments, and court facilities assessments. These clerical
errors must be corrected. (People v. Mitchell (2001) 26 Cal.4th
181, 185.) We are otherwise satisfied that Sherman’s attorney
fully complied with his responsibilities and that no arguable
issue exists. (People v. Wende (1979) 25 Cal.3d 436, 441.)
                           DISPOSITION
             The clerk of the superior court shall prepare
amended abstracts of judgment that strike the restitution fines,
court operations assessments, and court facilities assessments,
and forward copies to the Department of Corrections and
Rehabilitation. In all other respects, the judgment in affirmed.
             NOT TO BE PUBLISHED.




                                    TANGEMAN, J.

We concur:



             GILBERT, P. J.



             YEGAN, J.




                                3
                    H. Clay Jacke II, Judge

             Superior Court County of Los Angeles

                ______________________________


            Peter H. Gold, under appointment by the Court of
Appeal, for Defendant and Appellant.
            No appearance for Plaintiff and Respondent.